UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to. Commission file number: 0-14938 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 54-1272589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, Virginia24168 (Address of principal executive offices, Zip Code) (276) 627- 2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes (x) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one); Large accelerated filer ( )Accelerated filer (x)Non-accelerated filer ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (x) As of July 12, 2007, 10,416,179shares of common stock of Stanley Furniture Company, Inc., par value $.02 per share were outstanding. PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS STANLEY FURNITURE COMPANY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, 2007 2006 ASSETS Current assets: Cash $ 18,542 $ 6,269 Accounts receivable, less allowances of $1,893 and $1,554 31,024 32,260 Inventories: Finished goods 47,994 45,172 Work-in-process 5,560 5,183 Raw materials 9,319 9,009 Total inventories 62,873 59,364 Prepaid expenses and other current assets 2,351 2,085 Deferred income taxes 3,506 3,928 Total current assets 118,296 103,906 Property, plant and equipment, net 47,919 49,159 Goodwill 9,072 9,072 Other assets 4 541 Total assets $ 175,291 $ 162,678 LIABILITIES Current liabilities: Current maturities of long-term debt $ 2,857 $ 2,857 Accounts payable 18,461 17,789 Accrued salaries, wages and benefits 7,903 9,868 Other accrued expenses 1,808 1,356 Total current liabilities 31,029 31,870 Long-term debt, exclusive of current maturities 29,286 5,714 Deferred income taxes 6,635 7,422 Other long-term liabilities 8,388 8,025 Total liabilities 75,338 53,031 STOCKHOLDERS’ EQUITY Common stock, $.02 par value, 25,000,000 shares authorized 10,416,179 and 10,928,610 shares issued and outstanding 208 219 Capital in excess of par value 200 59 Retained earnings 100,467 114,189 Accumulated other comprehensive loss (922 ) (4,820 ) Total stockholders’ equity 99,953 109,647 Total liabilities and stockholders’ equity $ 175,291 $ 162,678 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share data) Three Months Six Months Ended Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Net sales $ 67,722 $ 77,476 $ 142,830 $ 161,000 Cost of sales 54,082 59,858 115,696 123,624 Gross profit 13,640 17,618 27,134 37,376 Selling, general and administrative expenses 10,093 11,323 20,508 22,451 Pension plan termination charge (see note 4) 6,605 6,605 Operating income (loss) (3,058 ) 6,295 21 14,925 Other income, net 176 68 108 161 Interest income 159 146 186 256 Interest expense 827 509 1,344 1,033 Income (loss) before income taxes (3,550 ) 6,000 (1,029 ) 14,309 Income taxes (1,174 ) 2,063 (329 ) 4,980 Net income (loss) $ (2,376 ) $ 3,937 $ (700 ) $ 9,329 Earnings per share: Basic $ (.23 ) $ .33 $ (.07 ) $ .77 Diluted $ (.23 ) $ .32 $ (.07 ) $ .75 Weighted average shares outstanding: Basic 10,483 11,973 10,626 12,101 Diluted 10,483 12,264 10,626 12,397 Cash dividend declared and paid per common share $ .10 $ .08 $ .20 $ .16 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) (in thousands) Six Months Ended June 30, July 1, 2007 2006 Cash flows from operating activities: Cash received from customers $ 143,963 $ 159,732 Cash paid to suppliers and employees (136,616 ) (135,731 ) Interest paid, net (1,618 ) (1,393 ) Income taxes paid, net (3,162 ) (6,433 ) Net cash provided by operating activities 2,567 16,175 Cash flows from investing activities: Capital expenditures (1,947 ) (749 ) Purchase of other assets (8 ) (17 ) Net cash (used) by investing activities (1,955 ) (766 ) Cash flows from financing activities: Issuance of senior notes 25,000 Repayment of senior notes (1,428 ) (1,428 ) Purchase and retirement of common stock (11,308 ) (16,175 ) Proceeds from insurance policy loans 1,386 1,241 Dividends paid (2,131 ) (1,944 ) Proceeds from exercised stock options 112 713 Tax benefit from exercise of stock options 30 255 Net cash provided (used) by financing activities 11,661 (17,338 ) Net increase (decrease) in cash 12,273 (1,929 ) Cash at beginning of period 6,269 12,556 Cash at end of period $ 18,542 $ 10,627 Reconciliation of net income to net cash provided by operating activities: Net income (loss) $ (700 ) $ 9,329 Depreciation and amortization 3,025 2,912 Pension termination 5,002 Deferred income taxes (2,303 ) (468 ) Tax benefit from exercise of stock options (30 ) (255 ) Stock-based compensation 378 297 Other, net 194 6 Changes in assets and liabilities: Accounts receivable 1,236 (1,001 ) Inventories (3,509 ) 8,505 Prepaid expenses and other current assets (429 ) (298 ) Accounts payable 572 446 Accrued salaries, wages and benefits (1,033 ) (2,948 ) Other accrued expenses 508 356 Other assets (707 ) (616 ) Other long-term liabilities 363 (90 ) Net cash provided by operating activities $ 2,567 $ 16,175 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) 1. Preparation of Interim Unaudited Consolidated Financial Statements The consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In our opinion, these statements include all adjustments necessary for a fair presentation of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with generally accepted accounting principles have been either condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the year.We suggest that these consolidated financial statements be read in conjunction with the consolidated financial statements and accompanying notes included in our latest Annual Report on Form 10-K. 2.Property, Plant and Equipment June 30, December 31, 2007 2006 Land and buildings $ 41,271 $ 40,887 Machinery and equipment 80,271 79,051 Office furniture and equipment 1,452 1,452 Construction in process 2,119 2,071 Property, plant and equipment, at cost 125,113 123,461 Less accumulated depreciation 77,194 74,302 Property, plant and equipment, net $ 47,919 $ 49,159 3. Debt June 30, December31, 2007 2006 7.43% senior notes due through November 18, 2007 $ 1,428 $ 1,428 6.94% senior notes due through May 3, 2011 5,715 7,143 6.73% senior notes due through May 3, 2017 25,000 Total 32,143 8,571 Less current maturities 2,857 2,857 Long-term debt, exclusive of current maturities $ 29,286 $ 5,714 We received $25 million in proceeds from a private note placement in April 2007. The note bears interest at 6.73% per annum and is payable in seven equal annual principal payments starting in May 2011, with the final payment due in May 2017.Proceeds from the loan are being used for general corporate purposes, including our stock repurchase program. 4.Employee Benefit Plans Final distribution of assets and termination of our defined benefit pension plan occurred during the second quarter of 2007. As anticipated, this resulted in a final cash contribution of $1.6 million and a termination charge to earnings or a settlement expense of$6.6 million. Components of pension cost: Three Months Six Months Ended Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Interest cost $ 92 $ 227 $ 215 $ 464 Expected return on plan assets (75 ) (247 ) (188 ) (491 ) Amortization of accumulated loss 87 120 217 250 Net cost 104 100 244 223 Settlement expense 6,606 95 6,606 311 Total expense $ 6,710 $ 195 $ 6,850 $ 534 Components of other postretirement benefit cost: Three Months Six Months Ended Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Service cost $ 21 $ 24 $ 42 $ 48 Interest cost 39 43 79 87 Amortization of transition obligation 33 32 65 65 Amortization of prior service cost (2 ) (4 ) Amortization of accumulated loss 5 10 11 21 Net periodic postretirement benefit cost $ 96 $ 109 $ 193 $ 221 5. Stockholders’ Equity Basic earnings per common share are based upon the weighted average shares outstanding. Outstanding stock options are treated as potential common stock for purposes of computing diluted earnings per share.Basic and diluted earnings per share are calculated using the following share data: Three Months Six Months Ended Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Weighted average shares outstanding for basic calculation 10,483 11,973 10,626 12,101 Add: Effect of dilutive stock options(1) 291 296 Weighted average shares outstanding adjusted for diluted calculation 10,483 12,264 10,626 12,397 (1) The dilutive effect of stock options is not recognized in periods in which a net loss has occurred.Potential shares of approximately240,000and 236,000 for the three and six month periods of 2007, respectively, would be antidilutive; therefore, diluted earnings per share is the same as basic earnings per share for these periods. A reconciliation of the activity in Stockholders’ Equity accounts for the quarter ended June 30, 2007 is as follows: Accumulated Capital in Other Common Excess of Retained Comprehensive Stock Par Value Earnings Loss Balance, December 31, 2006 $ 219 $ 59 $ 114,189 $ (4,820 ) Cumulative effect of adoption of FIN 48 22 Adjusted balance, December 31, 2006 219 59 114,211 (4,820 ) Net loss (700 ) Exercise of stock options 112 Tax benefit on exercise of stock options 36 Stock repurchases (11 ) (385 ) (10,913 ) Stock-based compensation 378 Cash dividends paid, $.20 per share (2,131 ) Pension termination 3,739 Adjustment to net periodic benefit cost 159 Balance, June 30, 2007 $ 208 $ 200 $ 100,467 $ (922 ) 6.Income Taxes We adopted the provisions of Financial Standards Accounting Board Interpretation No. 48 Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109 on January 1, 2007.As a result of the implementation of FIN 48, we recognized no material adjustment in the liability for unrecognized income tax benefits. At the adoption date of January 1, 2007, we had $923,000 of unrecognized tax benefits, all of which would affect our effective tax rate if recognized. We recognize interest and penalties related to uncertain tax positions in income tax expense. As of January 1, 2007, we had approximately $219,000 of accrued interest related to uncertain tax positions. The tax years 2003-2006 remain open to examination by the major taxing jurisdictions to which we are subject. There have been no material changes in the amounts of our unrecognized tax benefits or interest and penalties related to uncertain tax positions since we adopted FIN 48. Item 2.
